 



Exhibit 10.1
1. Section 1 of the Plan shall be amended to add a reference to director
participation in the Plan, and shall read in its entirety as follows:
     1. Purpose. The purpose of the 2005 Stock Incentive Plan (this “Plan”) of
Horizon Offshore, Inc. (“Horizon”) is to increase stockholder value and to
advance the interests of Horizon and its subsidiaries (collectively, the
“Company”) by furnishing a variety of equity incentives (the “Incentives”)
designed to attract, retain and motivate officers, employees, directors,
consultants and advisors and to strengthen the mutuality of interests between
such persons and Horizon’s stockholders. Incentives may consist of options to
purchase shares of Horizon’s common stock (the “Common Stock”), stock
appreciation rights, shares of restricted stock, restricted stock units or other
stock-based awards, the value of which is based upon the value of the Common
Stock, all on terms determined under this Plan. As used in this Plan, the term
“subsidiary” means any corporation, limited liability company or other entity of
which Horizon owns (directly or indirectly) within the meaning of Section 424(f)
of the Internal Revenue Code of 1986, as amended (the “Code”), 50% or more of
the total combined voting power of all classes of stock, membership interests or
other equity interests issued thereby.
2. Section 2.2 shall be amended to delete the last sentence.
3. Section 3 shall be amended to add the following sentence to the end of the
paragraph:
Directors who are not also employees of the Company (“Outside Directors”) may
participate in the Plan only as specifically provided in Section 12 hereof.
4. The first sentence of Section 4.5(a) shall be amended to delete the reference
to Section 4 and shall read in its entirety as follows:
In the event of any recapitalization, reclassification, stock dividend, stock
split, combination of shares or other change in the Common Stock, all
limitations on numbers of shares of Common Stock provided in this Plan and the
number of shares of Common Stock subject to outstanding Incentives shall be
equitably adjusted in proportion to the change in outstanding shares of Common
Stock.
5. New Section 12 shall be added to the Plan, and shall read in its entirety as
follows:
12. Stock Options for Outside Directors
12.1 Grant of Options. Outside Directors shall receive the following:
     (a) Each Outside Director shall be automatically granted non-qualified
stock options to purchase 250,000 shares of Common Stock on the 21st calendar
day after mailing an information statement in accordance with Rule 14c-2(b)
under the 1934 Act; and
     (b) On the day following each annual meeting of stockholders of Horizon
occurring after December 31, 2005, each Outside Director shall be automatically
granted non-qualified stock options to purchase up to 250,000 shares of Common
Stock, the exact number of which shall be set by the Board of Directors.
     12.2 Exercisability of Stock Options. Subject to the Committee’s right to
accelerate the exercisability of any stock option and subject to the Committee’s
rights under Section 11.12, the stock options granted to Outside Directors under
this Section 12 shall be exercisable one year after the date of grant and shall
expire ten years following the date of grant.
     12.3 Exercise Price. The exercise price of the stock options granted to
Outside Directors shall be equal to the Fair Market Value, as defined in the
Plan, of a share of Common Stock on the date of grant.

 



--------------------------------------------------------------------------------



 



The exercise price may be paid as provided in Section 5.5 hereof.
     12.4 Exercise After Termination of Board Service. In the event an Outside
Director ceases to serve on the Board, the stock options granted hereunder must
be exercised, to the extent otherwise exercisable at the time of termination of
Board service, within one year from termination of Board service; provided,
however, that in the event of termination of Board service as a result of
retirement (at age 65 or later or after having completed five or more years of
service on the Board), the stock options may be exercised within five years from
the date of termination of Board service. Notwithstanding the foregoing, no
stock options may be exercised later than ten years after the date of grant.

 